DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
CLAIM 1 and its dependent claims 1-10:
Applicant’s arguments, see page 7, filed 15 January 2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Tursi, DeFranks, Brykalski et al US 20110107514 A1, hereinafter Brykalski, and Yao et al US 20190376945 A1, hereinafter Yao.
	Regarding Applicant’s argument that the combination of Tursi and DeFranks does not teach “joined at a stitch seam along a mattress edge” (Remarks page 8), Brykalski teaches the claimed limitation in Fig. 3C and [0099] “joining the upper and lower layers 22, 26 of the mat 20 to each other, using, for example, hot melting, stitching”. Since the mat is the upper most layer (see at least [0031] “mat or topper member”.) which is the same size as the mattress (see at least Fig. 7), it corresponds to Applicant’s top layer. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress system taught by the combination of Tursi and DeFranks with the stitch seam along a mattress edge taught by Brykalski because both are directed towards the same field of endeavor of mattresses and doing so involves the use of a known technique (stitching along the edge of the mattress as taught by Brykalski) with a known device (mattress system taught by the combination of Tursi and DeFranks). A person having ordinary skill in the art would have been motivated to do so because it holds the top layer together.
at least one embedded surface sensor below the top panel foam insert and above the plurality of vertical air-permeable surfaces cut through the horizontal foam comfort layers” (Remarks page 8), Yao teaches the claimed limitation in Fig. 4 element 8 and [0054] “one or more sleep temperature and humidity sensors 8 respectively under the surface of a mattress 29”. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress system taught by the combination of Tursi, DeFranks, and Brykalski with the embedded surface sensor taught by Yao because both are directed towards the same field of endeavor of mattresses and doing so involve the use of a known technique (placing the sensor proximally under the top surface of the mattress as taught by Yao) with a known device (mattress taught by the combination of Tursi, DeFranks, Brykalski) with predictable results. A person having ordinary skill would have been motivated to do so because it gathers user data. Because the sensor of Yao is proximally under the top surface of the top layer of the mattress, it would naturally create Applicant’s preferred relative sensor positioning where “a surface sensor(s) at the top of the mattress, i.e., close to a user, the claimed mattress system uniquely positions a biometric sensor away from the top of the mattress, thus further away from the user” (Remarks page 8).

CLAIM 11 and its dependent claims 12-13: 
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive. Applicant argues “Tursi lacks the claimed "bottom cover" that includes spacer fabric surrounding a bottom and sides of the intake layer ... wherein the spacer fabric creates air channels on the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions, as required by Claim 11. In fact, Tursi does not show any bottom cover” (Remarks page 11-12). Examiner respectfully disagrees. As noted in the office action . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant Fig. 14) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

CLAIM 14 and its dependent claims 15-17: 
Applicant’s arguments, see page 12, filed 15 January 2021, with respect to the rejection(s) of claim(s) 14-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Tursi in view of DeFranks and further in view of Staels US 20200113343 A1, hereinafter Staels.
Regarding Applicant’s argument that the combination of Tursi and DeFranks does not teach “the channel having a cross-section that gradually decreases toward a peripheral edge of the mattress base, the channel having a wall that prevents airflow from exiting through the peripheral edge of the mattress base”, Examiner notes that Tursi does in fact teach “the channel having a wall that prevents airflow from exiting through the peripheral edge of the mattress base” in Fig. 2 with the surround assembly 40 the channel having a cross-section that gradually decreases toward a peripheral edge of the mattress base” in at least Fig. 5a element 72 and [0213] “The fluid flow channel engagement sections 72, 82 are tapered”. It would have been obvious to a person having ordinary skill in the art to have modified the channels taught by the combination of Tursi and DeFranks with the channel shape taught by Staels because both are directed to the same field of endeavor of air channels and doing so involves the use of a known technique (gradually decreasing the cross section of the channel towards a peripheral edge as taught by Staels) with a known device (mattress with channels as taught by the combination of Tursi and DeFranks) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it directs the flow of air.

	The dependent claims are rejected for the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tursi Jr et al US 20140201925 A1, hereinafter Tursi, in view of DeFranks et al US 20190174930 A1, hereinafter DeFranks, and further in view of Brykalski et al US 20110107514 A1, hereinafter Brykalski, and Yao et al US 20190376945 A1, hereinafter Yao.
Re Claim 1, Tursi teaches:
A mattress system (at least [Title] “mattress”.) comprising: a comfort layer and a base layer (at least Figs. 1-2); 
wherein the comfort layer comprises: a mattress cover top panel over a top panel foam insert that are joined at a stitch seam (at least Fig. 2 and [0055] “A top sheet 52 is disposed over the surround assembly 40 and the third breathing layer 34. The top sheet 52 may be formed of a higher air permeability polyurethane foam”.), 
a plurality of horizontal foam comfort layers (at least Fig. 2 and [0066] “foam of the first breathing layer 22, second breathing layer 28, and third breathing layer 34”.), and 
a plurality of vertical cut through the horizontal foam comfort layers (at least Fig. 12 and [0073] “chimney layer 220”.); 
wherein the base layer comprises: a base top panel (at least Fig. 2 [0040] “The articulated base 12 has a series of channels 14 formed in a top surface”.), a plurality of expandable segments below (at least [0040] “open cell polyurethane foam”.), and 
a torso airbox and a feet airbox integrated within the expandable segments (at least Fig. 11 and [0057] “One or more air flow units or blowers 80” and at least [0062] “the air flow unit or blower 80 is shrouded in foam, which includes the porous bridge 58 and the foam comprising the articulated base 12 and a covering foam to close the cavity 60. In addition, preferably, the cavity 60 is located at a bottom and central portion of the mattress 10 away from a head-supporting region”.); 
wherein the torso airbox includes a first fan (at least [0058] “fans or fan blade units 90”.), and is under a first air duct (at least Fig. 12 and [0073] “chimney layer 220”.); 
wherein the feet airbox includes a second fan (at least [0058] “fans or fan blade units 90”.), and is under a second air duct (at least Fig. 12 and [0073] “chimney layer 220”.); 
wherein the torso airbox drives air through the first air duct and through at least one of the plurality of vertical air-impermeable surfaces (at least Fig. 14 and [0064] “Arrows 881 indicate the ; and 
wherein the feet airbox drives air through the second air duct and through at least one of the plurality of vertical air-impermeable surfaces (at least Fig. 14 and [0064] “Arrows 881 indicate the direction of air flow out of the housing 802 and into the chimney layer or cavity of a body support system”.).
Tursi does not explicitly teach:
a stitch seam along a mattress edge,
a mattress cover selectively joinable with the base layer, 
a plurality of vertical air-impermeable surfaces,
and at least one embedded surface sensor below the top panel foam insert and above the plurality of vertical air-permeable surfaces cut through the horizontal foam comfort layers;
a biometric sensor below the base top panel,
a first heater, a second heater.
However, DeFranks teaches:
a mattress cover selectively joinable with the base layer (at least [0041] “The cover 18 can be a zippered cover, quilt layer, and/or the like and is generally configured to encapsulate the bucket assembly 14, the innercore unit 12, and comfort layer 16”.), 
a plurality of vertical air-impermeable surfaces (at least [0055] “the air impermeable core can have convolutions formed in one or more surfaces to create air channels to distribute air efficiently down the layer”.),
a biometric sensor below the base top panel (at least [0076] “The types of sensors are not intended to be limited and may include pressure sensors, load sensors, force sensors, temperatures sensors, humidity sensors, motion sensors, vibrational piezoelectric sensors and the like”.),
a first heater, a second heater (at least [0056] “The air blower assembly 202 can include a fluid transfer device (e.g., blower, fan, etc.), a thermoelectric device (e.g., Peltier device), a convective heater, a heat pump”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
The combination of Tursi and DeFranks does not explicitly teach:
a stitch seam along a mattress edge,
and at least one embedded surface sensor below the top panel foam insert and above the plurality of vertical air-permeable surfaces cut through the horizontal foam comfort layers;
However, Brykalski teaches:
a stitch seam along a mattress edge (at least Fig. 3C and [0099] “joining the upper and lower layers 22, 26 of the mat 20 to each other, using, for example, hot melting, stitching”.).
Since the mat is the upper most layer (see at least [0031] “mat or topper member”.) which is the same size as the mattress (see at least Fig. 7), it corresponds to Applicant’s top layer. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress system taught by the combination of Tursi and DeFranks with the stitch seam along a mattress edge taught by Brykalski because both are directed towards the same 
The combination of Tursi, DeFranks, and Brykalski does not explicitly teach:
and at least one embedded surface sensor below the top panel foam insert and above the plurality of vertical air-permeable surfaces cut through the horizontal foam comfort layers;
However, Yao teaches:
and at least one embedded surface sensor below the top panel foam insert and above the plurality of vertical air-permeable surfaces cut through the horizontal foam comfort layers (at least Fig. 4 element 8 and [0054] “one or more sleep temperature and humidity sensors 8 respectively under the surface of a mattress 29”);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress system taught by the combination of Tursi, DeFranks, and Brykalski with the embedded surface sensor taught by Yao because both are directed towards the same field of endeavor of mattresses and doing so involve the use of a known technique (placing the sensor proximally under the top surface of the mattress as taught by Yao) with a known device (mattress taught by the combination of Tursi, DeFranks, Brykalski) with predictable results. A person having ordinary skill would have been motivated to do so because it gathers user data.
 Re Claim 2, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1). 
Tursi further teaches:
wherein the comfort layer is partially surrounded by a fire sock (at least [0056] “The top sheet 52, breathing layers 22, 28, 34 and articulated base 12 preferably are together surrounded by a fire sock”.).
Re Claim 3, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1). 
Tursi does not explicitly teach:
wherein a mattress cover selectively joinable with the base layer via a zipper.
However, DeFranks teaches:
wherein a mattress cover selectively joinable with the base layer via a zipper (at least [0041] “The cover 18 can be a zippered cover, quilt layer, and/or the like and is generally configured to encapsulate the bucket assembly 14, the innercore unit 12, and comfort layer 16”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 4, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1).
Tursi does not explicitly teach:
wherein the plurality of horizontal foam comfort layers further comprises an embedded ergonomic gel matrix.
However, DeFranks teaches:
wherein the plurality of horizontal foam comfort layers further comprises an embedded ergonomic gel matrix (at least [0070] “the foams may be gel infused”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 5, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1). 
Tursi does not explicitly teach:
wherein the expandable segments comprise polypropylene.
However, DeFranks teaches:
wherein the expandable segments comprise polypropylene (at least [0070] “Suitable foams for the different layers including the comfort layer 116 that include foam, include but are not limited to […] polypropylene foam, polyether-polyurethane foams, and the like”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the 
Re Claim 6, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1). 
Tursi does not explicitly teach:
wherein the at least one embedded surface sensor measures temperature, relative humidity and presence of a user within the mattress systems.
However, DeFranks teaches:
wherein the at least one embedded surface sensor measures temperature, relative humidity and presence of a user within the mattress systems (at least [0076] “The bedding systems further include a control system as described above in operative communication with the sensors and configured to receive signals therefrom, which can be used to adjust pressure and/or air flow to the end user as well as continually monitor the occupancy, position, and/or sleep state of the end user”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks.
Re Claim 11, Tursi teaches:
A mattress system (at least [Title] “mattress”.) comprising: 
a comfort layer and an intake layer, wherein the comfort layer is situated above the intake layer and is attached to the intake layer (at least Figs. 1-2); 
an air permeable top cover surrounding a top and sides of the comfort layer (at least Fig. 2 and [0055] “A top sheet 52 is disposed over the surround assembly 40 and the third breathing layer 34. The top sheet 52 may be formed of a higher air permeability polyurethane foam”.); 
an air permeable bottom cover comprising spacer fabric surrounding a bottom and sides of the intake layer (at least Fig. 2 elements 40 and 14 and [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48” and [0040] “channels 14” and [0079] “As can be seen best in FIG. 12, the body support system 200 includes air permeable cellular polymer materials (e.g., foams, or alternatively, textile spacer fabrics)”.); 
wherein the comfort layer comprises: a plurality of horizontal foam comfort layers (at least Fig. 2 and [0066] “foam of the first breathing layer 22, second breathing layer 28, and third breathing layer 34”.); wherein the spacer fabric creates air channels on the bottom and sides of the intake layer so that air moves freely through the air permeable bottom cover in both perpendicular and parallel directions (at least Fig. 2 elements 40 and 14 and [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48” and [0040] “channels 14”and [0079] “The center section 238 of the .
Tursi does not explicitly teach:
a plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers;
However, DeFranks teaches:
a plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers (at least [0055] “the air impermeable core can have convolutions formed in one or more surfaces to create air channels to distribute air efficiently down the layer”.);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 12, the combination of Tursi and DeFranks teaches:
The mattress system as in claim 11 (detailed with respect to claim 11) 
Tursi does not explicitly teach:
wherein the comfort layer further comprises an embedded ergonomic gel matrix.
However, DeFranks teaches:
wherein the comfort layer further comprises an embedded ergonomic gel matrix (at least [0070] “the foams may be gel infused”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks and further in view of Staels US 20200113343 A1, hereinafter Staels.
Re Claim 14, Tursi teaches:
A mattress base (at least Fig. 2 and [0040] “an articulated base 12”.) comprising: a plurality of linked expandable segments (at least Fig. 2 elements 14 and 16 and [0040] “open cell polyurethane foam”.); 
a plurality of rigid panels, wherein each of the plurality of rigid panels is installed partially over one of the plurality of linked expandable segments (at least Fig. 2 [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48”.), 
a first airbox system installed within a second of the plurality of rigid panels, wherein the first airbox system comprises a channel (at least [0040] “a series of channels 14”.) to facilitate airflow exiting the first airbox system; the channel having a wall that prevents airflow from exiting through the peripheral edge of the mattress base (at least Fig. 2 elements 40 and 14 and [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48” and [0040] “channels 14”.);
33a second airbox system installed within a third of the plurality of rigid panels, wherein the second airbox system comprises a channel (at least [0040] “a series of channels 14”.) to facilitate airflow exiting the airbox system (at least Fig. 11 and [0057] “One or more air flow units or blowers 80” and at least [0062] “the air flow unit or blower 80 is shrouded in foam, which includes the porous bridge 58 and the foam comprising the articulated base 12 and a covering foam to close the cavity 60. In addition, preferably, the cavity 60 is located at a bottom and central portion of the mattress 10 away from a head-supporting region”.); the channel having a wall that prevents airflow from exiting through the peripheral edge of the mattress base (at least Fig. 2 elements 40 and 14 and [0052] “the surround assembly 40 has side frames or rails 42 and end frames or rails 44, 46 and 48” and [0040] “channels 14”.);
wherein each of the plurality of linked expandable segments is flexible with respect to at least one of the adjacent expandable segments (at least [0040] “The channels 14, 16 define bending locations such that the mattress 10 may be bent or contoured from a generally planar configuration to a bent or curved configuration as may be desired if the mattress 10 is used in association with an adjustable bedframe”.).

a biometric sensor inlaid within a first of the plurality of rigid panels, wherein the biometric sensor measures sleeping profiles for a user of a mattress installed over the mattress base;
the channel having a cross-section that gradually decreases toward a peripheral edge of the mattress base;
However, DeFranks teaches:
a biometric sensor inlaid within a first of the plurality of rigid panels, wherein the biometric sensor measures sleeping profiles for a user of a mattress installed over the mattress base (at least [0076] “The types of sensors are not intended to be limited and may include pressure sensors, load sensors, force sensors, temperatures sensors, humidity sensors, motion sensors, vibrational piezoelectric sensors and the like”.);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
The combination of Tursi and DeFranks does not explicitly teach:
the channel having a cross-section that gradually decreases toward a peripheral edge of the mattress base;
However, Staels teaches:
the channel having a cross-section that gradually decreases toward a peripheral edge of the mattress base (at least Fig. 5a element 72 and [0213] “The fluid flow channel engagement sections 72, 82 are tapered”.);
It would have been obvious to a person having ordinary skill in the art to have modified the channels taught by the combination of Tursi and DeFranks with the channel shape taught by Staels because both are directed to the same field of endeavor of air channels and doing so involves the use of a known technique (gradually decreasing the cross section of the channel towards a peripheral edge as taught by Staels) with a known device (mattress with channels as taught by the combination of Tursi and DeFranks) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it directs the flow of air.
Re Claim 15, the combination of Tursi, DeFranks, and Staels teaches:
The mattress base as in claim 14 (detailed with respect to claim 14). 
Tursi does not explicitly teach:
wherein the expandable segments comprise polypropylene.
However, DeFranks teaches:
wherein the expandable segments comprise polypropylene (at least [0070] “Suitable foams for the different layers including the comfort layer 116 that include foam, include but are not limited to […] polypropylene foam, polyether-polyurethane foams, and the like”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Tursi with the mattress components taught by DeFranks because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by DeFranks) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by DeFranks in the claimed manner because there are a 
Re Claim 16, the combination of Tursi, DeFranks, and Staels teaches:
The mattress base as in claim 14 (detailed with respect to claim 14). 
DeFranks further teaches:
wherein the second of the plurality of rigid panels is in the middle of the mattress base and the third of the plurality of rigid panels is on the edge of the mattress base (at least Fig. 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks, Brykalski, and Yao, and further in view of Alletto et al US 20180042393 A1, hereinafter Alletto.
Re Claim 7, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
	The mattress system as in claim 1 (detailed with respect to claim 1). 
The combination of Tursi, DeFranks, Brykalski, and Yao does not explicitly teach: 
wherein the torso airbox further comprises: a first sensor downstream from the first fan and the first heater for measuring temperature of passing air; a second sensor upstream from the first fan and the first heater for measuring temperature of passing air, a first ramp that enables lateral airflow for air that leaves the torso airbox; and wherein the feet airbox further comprises: a third sensor downstream from the second fan and the second heater for measuring temperature of passing air; a fourth sensor upstream from the second fan and the second heater for measuring temperature of passing air; a second ramp that enables lateral airflow for air that leaves the feet airbox.
However, Alletto teaches:
wherein the torso airbox further comprises: a first sensor downstream from the first fan and the first heater for measuring temperature of passing air; a second sensor upstream from the first fan and the first heater for measuring temperature of passing air (at least Figs. 5-6 and 17 and [0048] “when thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of first section 48a receive a signal to increase the temperature adjacent sleep surface 28 above first section 48a, thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of first section 48a may exhaust cool air when creating hot air in order to return the temperature adjacent sleep surface 28 above first section 48a to a selected temperature. The cool air may then be used by thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of second section 48b to cool air adjacent sleep surface 28 above second section 48b in order to decrease the temperature adjacent sleep surface 28 above second section 48b. This allows air from one side of system 20 to be "reclaimed" and utilized by an opposite side of system 20 to improve the efficiency thereof”. In other words, the sensor downstream corresponds to section 48b, and the sensor upstream corresponds to section 48a.); and 
wherein the feet airbox further comprises: a third sensor downstream from the second fan and the second heater for measuring temperature of passing air; a fourth sensor upstream from the second fan and the second heater for measuring temperature of passing air (at least Figs. 5-6 and 17 and [0048] “when thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of first section 48a receive a signal to increase the temperature adjacent sleep surface 28 above first section 48a, thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of first section 48a may exhaust cool air when creating hot air in order to return the temperature adjacent sleep surface 28 above first section 48a to a selected temperature. The cool air may then be used by thermoelectric device(s) 74 of temperature regulator assembly or assemblies 54 of second section 48b to cool air adjacent sleep surface 28 above second section 48b in order to decrease the temperature adjacent sleep surface 28 above second section 48b. This allows air from one side of system 20 to be "reclaimed" and utilized by an opposite side of system 20 to improve the efficiency thereof”. In other words, the ; a second ramp that enables lateral airflow for air that leaves the feet airbox (at least Fig. 4 elements 34 and [0033] “the air channels of ducts 34”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi and DeFranks with the mattress components taught by Alletto because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by Alletto) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by Alletto in the claimed manner because there are a finite number of identified locations (between each layer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Re Claim 8, the combination of Tursi, DeFranks, Brykalski, and Yao and Alletto teaches:
The mattress system as in claim 7 (detailed with respect to claim 7). 
Tursi does not explicitly teach:
wherein the first heater is a positive temperature coefficient heater and the second heater is a positive temperature coefficient heater.
However, DeFranks teaches:
wherein the first heater is a positive temperature coefficient heater and the second heater is a positive temperature coefficient heater (It is noted that “a positive temperature coefficient heater” is being interpreted according to [00191] of Applicant’s Specification “the selective use of a fan and a heater to generate heated air or cooled air that will be forcefully blown”. DeFranks teaches at least [0056] “The air blower assembly 202 can include a fluid transfer device (e.g., blower, fan, etc.), a thermoelectric device (e.g., Peltier device), a convective heater, a heat pump”.).

Re Claim 9, the combination of Tursi, DeFranks, Brykalski, and Yao and Alletto teaches:
The mattress system as in claim 7 (detailed with respect to claim 7). 
The combination of Tursi and DeFranks does not explicitly teach: 
wherein the first sensor, the second sensor, the third sensor and the fourth sensor also measure relative humidity.
However, Alletto teaches:
wherein the first sensor, the second sensor, the third sensor and the fourth sensor also measure relative humidity (at least [0040] “Sensors 72 may include temperature sensors, pressure sensors, moisture sensors, mass flow sensors, etc”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi and DeFranks with the mattress components taught by Alletto because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by Alletto) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by Alletto in the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks, Brykalski, and Yao, and further in view of Rudolph US 20090217459 A1, hereinafter Rudolph.
Re Claim 10, the combination of Tursi, DeFranks, Brykalski, and Yao teaches:
The mattress system as in claim 1 (detailed with respect to claim 1). 
Tursi teaches:
wherein two of the plurality of vertical air-impermeable surfaces cut through the horizontal foam comfort layers forms a mattress vertical channel having a left channel wall and a right channel wall (at least Fig. 12 and [0073] “chimney layer 220”.); 
Tursi does not explicitly teach:
and further comprising: a low stiffness coil spring installed the mattress vertical channel that provides minimal vertical stiffness; and 32a sealant between the left channel wall and the low stiffness coil and between the right channel wall and the low stiffness coil.
However, Rudolph teaches:
and further comprising: a low stiffness coil spring installed the mattress vertical channel that provides minimal vertical stiffness (at least Figs. 14-15 and [0046] “mattress 500 with a cavity 510 in combination with a fitted sheet 520 that has a sleeve 512 that lines cavity 510”.); and 32a sealant between the left channel wall and the low stiffness coil and between the right channel wall and the low stiffness coil (at least [0046] “The sleeve is retained in place by a retaining ring 522”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks and further in view of Zaiss et al US 20140182061 A1, hereinafter Zaiss.
Re Claim 13, the combination of Tursi and DeFranks teaches:
The mattress as in claim 11 (detailed with respect to claim 11). 
The combination of Tursi and DeFranks does not explicitly teach:
wherein the spacer fabric comprises a front surface, a back surface and spacer yarn in between the front surface and back surface.
However, Zaiss teaches:
wherein the spacer fabric comprises a front surface (at least Fig. 5 element 34), a back surface (at least Fig. 5 element 36) and spacer yarn in between the front surface and back surface (at least Fig. 5 element 42 and [0046] “The air gap between the wings 66 can feed the delivered air to the spacer layer 32, such as to the space among the fibers 42 of the spacer material of the spacer layer 32”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi and DeFranks with the mattress components taught by Zaiss because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tursi in view of DeFranks and Staels and further in view of Krenik US 20150351982 A1, hereinafter Krenik.
Re Claim 17, the combination of Tursi, DeFranks, and Staels teaches:
The mattress base as in claim 14 (detailed with respect to claim 14). 
The combination of Tursi, DeFranks, and Staels does not explicitly teach:
wherein each of two adjacent linked expandable segments has a hinge carveout; and further comprising at least one hinge connecting two linked expandable segments, wherein the at least one hinge has two flanges where each flange is selectively insertable and removable from a hinge carveout.
However, Krenik teaches:
wherein each of two adjacent linked expandable segments has a hinge carveout (at least Figs. 5G-H and [0110] “The two right-most slats 402 in FIG. 5H don't have top pieces 460 attached to them so that the nature of holes 464 may be shown.”.); and further comprising at least one hinge connecting two linked expandable segments, wherein the at least one hinge has two flanges where each flange is selectively insertable and removable from a hinge carveout (at least Figs. 5G-H and [0110] “Top pieces 460 may couple to slats 402 with pins 462 that extend the full length of slats 402 in the manner of a long hinge, so that pins 462 alternately couple to top pieces 460 and slats 402 in intervals along the length of slat 402. Top pieces 460 may interlock with slats 402, couple through channels in top pieces 460 that .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Tursi, DeFranks, and Staels with the mattress components taught by Krenik because both are directed towards the same field of endeavor of ventilating mattresses and doing so involves combining prior art elements (the mattress components taught by Krenik) according to known methods with predictable results. Further, it would have been obvious to try to place the components taught by Krenik in the claimed manner because there are a finite number of identified locations (within each air channel) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it provides more effective ventilation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021